PER CURIAM.
Samantha Sampson, plaintiff in a personal injury action below, appeals from an order dismissing her complaint for lack of prosecution. We affirm.
In 1997, Ms. Sampson brought a negligence action against Costco, alleging that in 1994 she slipped and fell while shopping, and suffered substantial injuries. In February 2001, pursuant to Fla. R. Civ. P. 1.420(e), Costco filed a Motion to Dismiss for Lack of Prosecution, alleging that the last record activity in the case occurred on January 5, 2000. Costco also filed a Notice of Hearing for the motion to be heard on February 15, 2001. Costco served copies of the motion and the notice of hearing on three attorneys for Ms. Sampson — her current counsel of record, and two lawyers who were no longer counsel of record. Costco also sent Ms. Sampson copies; those were returned marked “unclaimed.”
Ms. Sampson’s attorney appeared at the hearing via telephone. The trial court granted Costco’s motion and dismissed the action. We affirm the dismissal, as no record activity occurred for over one year, *1233and there is no showing of good cause for the lack of such record activity. See National Enters., Inc. v. Foodtech Hialeah, Inc., 777 So.2d 1191 (Fla. 3d DCA 2001).
AFFIRMED.